DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Davis et al. (““Davis”, US 2003/0049318, cited by Applicant in IDS filed 12 July 2017) as optionally evidenced by Angelillo et al. (““Angelillo”, Am. J. Cardiovasc. Drugs, 17:97-107, 2017, previously cited) and in view of Gruber et al. (“Gruber”, US 2007/0134317, previously cited), Upadhyay (US Patent 20030012820, previously cited), Jain et al. (“Jain”, US Patent 6,165,506, previously cited), and Mura et al. (“Mura”, Drug Dev. Ind. Pharm., 25(3), pp. 257-2654, 1999, previously cited).  The inventions of the cited prior art references are delineated in the previous Office action (see pages 7-14 of Office action mailed 21 June 2021) and incorporated herein by reference.  Applicants have now amended independent claims 73, 79, and 83 to include the limitations wherein the pharmaceutical composition is a bilayer tablet comprising an immediate release layer containing substantially all of the naproxen and at least about 100 -3- 479 14436-vimg of the guaifenesin and at least about 8 mg of the dextromethorphan, wherein the immediate release layer contains none of the hypromellose, and wherein the immediate release layer contains none of the hvdroxvethvl cellulose (e.g., see claim 73).  The Examiner notes the cited prior art references do not specifically teach the and Applicant’s data in the as-filed specification demonstrates unexpectedly improved consistency of release for guaifenesin and dextromethorphan compared to closest known commercial products (e.g., see as-filed specification at paragraphs [0142]-[0165] and Figs. 14-17) as well as unexpectedly improved dissolution of naproxen within the bilayer tablet compared to closest single ingredient commercial product (e.g., see as-filed specification at Tables 5-7 and 9).  Therefore, it would not have been obvious to a person having ordinary skill in the art at the time the invention was filed to formulate the instantly claimed pharmaceutical composition having the limitations as recited therein, with a reasonable expectation of success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

/B.S.F/Examiner, Art Unit 1611